Per Curiam.
' The first objection made to the judgment in this cause, is disposed of by the case of White v. Campbell, 25 Mich., 463.
*63The second raises the question, whether payments upon an account are sufficient to render it an open and mutual account so as to prevent the remedy thereon being barred by the statute of limitations. "We think the circuit judge was correct in holding that they are.
The third objection we think equally untenable. Where an attorney’s services are minuted in his register and other proper memorandum books, it is sufficient for the purposes of an account current in the law; and the fact of his not having actually entered the amount of charges, or made regular entries on formal account books, is immaterial. There is nothing suspicious in .this mode of keeping the evidence of attorney’s services, but on the contrary, these books are usually quite as satisfactory as any regular books of account could be. There is no requirement of law that that the books upon which entries are made shall be of any particular kind, or the entries of any particular form.
Judgment affirmed, with costs.